Exhibit 10.9

     
(DICKINSON WRIGHT LOGO) [c04838c0483801.gif]
  38525 Woodward Ave., Suite 2000
Bloomfield Hills, MI 48304-2970
Telephone: (248) 433-7200
Facsimile: (248) 433-7274
http://www.dickinsonwright.com
 
   
 
  Scott M. Janssen
Controller
(248) 433-7661

May 27, 2010
Via Email & US Mail
Mr. Joel Robertson, Manager
NxOpinion, LLC
4215 Fashion Square Blvd, Suite 3
Saginaw, MI 48603

Re:  
Payment Plan Agreement for Client #29740

Dear Mr. Robertson,
In regard to the outstanding balance in the amount of $331,547.48 (three hundred
thirty-one thousand five hundred forty-seven dollars and forty-eight cents) due
this firm from NxOpinion, LLC or its successor through merger, ASI Technology
Corporation (“Client”) for legal services rendered through April 30, 2010,
Dickinson Wright PLLC (DW) will agree to accept minimum monthly payments
(“required minimum installments”) of $20,000.00 (twenty-thousand dollars) per
month payable by the last day of each month commencing July 31, 2010 through
November 30, 2010. The outstanding balance will be increased by any additional
invoices billed by DW to Client from this date forward. In addition, interest
will continue to accrue at an annual rate of 5%, compounded monthly, and will be
calculated based on the outstanding balance of all amounts due and payable to DW
until the balance is considered paid in full.
In addition to the required minimum installments described above, Client also
promises to pay additional amounts to DW towards the outstanding balance, over
and above the required minimum installments described in the preceding
paragraph, with excess cash flows. These excess cash flows will be computed
based on 10% of net profits on signed contracts, with such profits generated
from both customer advances for license fees as well as monthly payments from
customers. In addition, excess cash flows can also come from sales of assets
required as part of the merger into the public company.
Furthermore, if Client obtains any additional proceeds from debt or equity
financing, then Client promises to pay such proceeds to DW towards the
outstanding balance until the balance is considered paid in full.
If the above required minimum installments, payments from excess cash flows, and
payments from financing proceeds have not paid the entire outstanding balance by
December 21, 2010, then a final balloon payment to DW is required to pay the
entire outstanding balance no later than December 28, 2010.
Counsellors At Law
Detroit     Bloomfield Hills     Lansing     Grand Rapids     Ann
Arbor     Washington, D.C.

 

 



--------------------------------------------------------------------------------



 



Dickinson Wright PLLC
Mr. Joel Robertson, Manager
5/27/2010
Page 2
Please sign this agreement to indicate your approval and return to me at your
earliest convenience at the address listed above. A copy is enclosed for your
records. If you have any questions or concerns, please do not hesitate to
contact me at (248) 433-7661.
Thank you for your cooperation in resolving this matter.
Very truly yours,
/s/ Scott M. Janssen           
Scott M. Janssen
Controller
Accepted and agreed to:

             
/s/ Joel C. Robertson
 
Joel Robertson, Manager
      5/27/10
 
Date    
NxOpinion, LLC
           

     
SMJ/
   
cc:
  Bernadette M. Dennehy, Managing Member
 
  Michael T. Raymond, Member

Counsellors At Law
Detroit     Bloomfield Hills     Lansing     Grand Rapids     Ann
Arbor     Washington, D.C.

 

 